DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 10, 2021.  In virtue of this amendment, claims 1-14 are now pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moro et al. (US 2007/0046899 of record) in view of Lee (US 2014/0233250 of record).
With respect to claim 1, Moro discloses in figures 1-3 a lighting system comprising at least on first lighting device (3a, e.g., projection element group) comprising a plurality of first lighting units (3a, e.g., lighting units shown in figures 2-3) mounted only in a first direction along a length direction of an elongated carrier (2, e.g., a base member wherein the first lighting units formed thereon), each lighting unit (3a) being mounted with a respective, fixed, pre-determined orientation (see figure 1), said first lighting device being capably configured to directly project a closed patch pattern of a plurality of first light patches (figures 1 shows a closed patch pattern to an object 1 thereof), said closed pattern being a pattern without unlit spots when all first lighting units are in a switched-on mode (see figure 3), wherein said plurality of first light patches extends only in a second direction transverse to the first direction (see figure 

    PNG
    media_image1.png
    540
    773
    media_image1.png
    Greyscale

Moro does not explicitly disclose that the closed patch pattern at a distance in a range of 1m to 10m between the lighting device and the target area.
Lee discloses in figure 1 a lighting device (1) and a target area (5), the closed patch pattern at a distance in a range of 1m to 10m between the lighting device and the target area (paragraph 0011, e.g., the distance is in range from five to thirty meters”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Moro with a projection distance range of 1m to 10m as taught by Lee for the purpose of improving a desired light pattern to the target region thereof since this 
With respect to claim 2, the combination of Moro and Lee disclose that wherein the at least one further lighting devices comprises at least one second lighting device (3b, e.g.,  projection element groups) comprising a plurality of second lighting units (figures 2-3 shows a plurality of lighting units 3b thereof) mounted only in the first direction on the elongated carrier, each second lighting unit being mounted with a respective, fixed, pre-determined orientation, said second lighting device being configured to directly project a plurality of second light patches (see figure 3), wherein said plurality of second light patches extends only in the second direction, said at least first and at least second lighting device substantially lying in line in the length direction (see figure 2-3 of Moro).
With respect to claim 3, the combination of Moro and Lee disclose that wherein the first lighting device has first light sources of a first color, color temperature or CCT (see paragraph 0053 and figure 11, e.g., having red color of LED 23R thereof) and the second lighting device has second light sources of a second, color, color temperature or CCT different from the first color, color temperature or CCT (see paragraph 0053 and figure 11 of Moro, e.g., having blue color of LED 23B thereof).
With respect to claim 4, the combination of Moro and Lee disclose that wherein the first lighting devices are configured to issue a first beam type (13a) and further lighting devices are configured to issue a further beam type different from the first beam type (see figure 3), wherein the first beam type and further beam type are tunable with respect to at least one of color, color temperature, CCT and intensity (see paragraph 0053), and wherein the control unit is configured to simultaneously, change via control signals the first beam type of the first lighting devices to 
With respect to claim 5, the combination of Moro and Lee disclose that wherein the control unit comprises a graphical display (1) configured to display a patched pattern (see figures 1 and 11 of Moro).
With respect to claim 6, the combination of Moro and Lee disclose that wherein the control unit comprises a camera (55-57, e.g., cameras) configured to monitor, picture and/or display in situ and/or in real time a patched pattern (see figures 9-10 of Moro).
With respect to claim 8, the combination of Moro and Lee disclose that wherein the control unit is configured to be programmable with scenes for providing dynamic lighting scenes on a target area (figure 1 and 11 of Moro, e.g., having a controller 42 and a processor 44 and memories 65-67 configured to be programmable with scenes thereof).
With respect to claim 9, the combination of Moro and Lee disclose that wherein the type of performed programmable scene is dependent on the time of day and/or ambient light level (see figure 11 of Moro).
With respect to claims 10-11, the combination of Moro and Lee disclose that wherein the graphical display comprises a touch screen (1, e.g., formed a touch screen thereof) by which the lighting units can be controlled and configured as a shop window lighting (see figures 1 and 11 of Moro).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moro et al. (US 2007/0046899) in view of Lee (US 2014/0233250) and further in view of Yamasaki (US 5,138,360).

Yamasaki discloses in figure 1 a camera (12, 14 and 16) comprising a sensor (16) as an integrated or as a non-integrated device (see figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the combination of Moro and Lee with a sensor thereof as taught by Yamasaki for the purpose of sensing an area image thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 13-14 are also objected as being dependent upon objected claim 12).
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant argued that the reference of Moro fails to tach the limitations of “said plurality of first light patches extends only in a second direction transverse to the first direction”.
However, Examiner respectfully disagrees as the following reason:
Figure 1 of Moro clearly shows a first light patches 3 to project in a X direction and a second light patches 5 to project light in a Y direction where the first light patches 3 extends only transverse to the Y direction thereof.  Thus, since the above reason, the final office action is made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 4, 2022